Citation Nr: 1535677	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-30 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to September 1970.  The Veteran had service in the Republic of Vietnam, for which he received a Purple Heart medal and a Combat Action Ribbon.  

These matters come before the Board of Veterans' Appeals (the Board) from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in May 2014.  A transcript of that proceeding has been associated with the claims file.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A claim for SMC based on the need for regular aid and attendance is akin to a claim for an increased rating.  As the record demonstrates that the Veteran was last employed in 1999 and that he is unemployable due to service-connected disability, the issue of a TDIU is before the Board.  See May 2004 VA Examination Report, pg. 5.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Veteran seeks SMC based on the need for regular aid and attendance, what is known as SMC (l).  At present, the Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling; moderate instability of the right knee, evaluated as 20 percent disabling; limitation of flexion with pain and arthritis of the right knee, evaluated as 10 percent disabling; and fractured right 12th rib and limitation of extension of the right knee, both noncompensable.  The Veteran was granted service connection for limitation of flexion and extension of his right knee in a December 2014 rating decision.

SMC (l) may be assigned where, due to service-connected disability or disabilities, there is anatomical loss or loss of use of both feet, or loss of use of one hand and one foot; or for blindness in both eyes, with visual acuity of 5/200 or less; or where a claimant is permanently bedridden; or on a factual basis.  See 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.350(b), 3.352 (2014)

For aid and attendance assigned on a factual basis, the factors that will be considered include an inability to dress or undress oneself; inability to keep oneself ordinarily clean and presentable; a need to frequently adjust prosthetics or appliances, which cannot be accomplished without aid; an inability to feed oneself due to a loss of coordination or extreme weakness; an inability to "attend to the wants of nature;" and an incapacity, physical or mental, to protect oneself from the hazards and dangers of daily life and environment.  38 C.F.R. § 3.352(a) (2014).  It is not required that all of the aforementioned conditions be present before a favorable rating may be made.  Id.  

The Veteran's August 2011 claim for aid and attendance did not delimit his request for the benefit to his PTSD alone.  However, the AOJ's examination request only directed the examiner to address the Veteran's PTSD.  The Veteran was subsequently afforded a VA aid and attendance examination in February 2012.  According to an August 2012 VA medical record, the Veteran reported that his knee arthritis made it difficult for him to perform activities of daily living such as showering.  Moreover, during his May 2014 hearing, the Veteran testified that he had trouble getting out of bed and in and out of the bathtub.  See May 2014 Hearing Transcript, pp. 2, 9.  It is unclear, however, whether these impairments of movement are due to his service-connected disabilities or to non-service connected disabilities.

Given that the Veteran's examination focused solely on the Veteran's PTSD without regard to his orthopedic disability, the Board finds that the examination report does not provide a clear picture of the Veteran's functional impairment and is therefore inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Moreover, the record suggests that the Veteran is unemployable due to service-connected disability.  See May 2004 VA Examination Report, pg. 5.  As such, this aspect of the claim must be developed.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's service-connected disabilities.  All records received should be associated with the claims file.

3.  Request the Veteran furnish all dates and places of any non-VA treatment for his service-connected disabilities.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

4.  Thereafter, schedule the Veteran for an examination with respect to his claims for aid and attendance and TDIU.  An opinion is requested as to whether the Veteran requires regular aid and attendance or is housebound due to his service-connected disabilities.  The claims folder must be made available to the examiner.  The examiner should note in the examination report that the claims folder was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  If the examiner determines that a Social and Industrial Survey would be helpful in determining the Veteran's level of functional impairment due to service-connected disabilities, such should be performed.

The examiner should address the following inquires:

(a)  Please provide information concerning any functional impairment resulting from the Veteran's service-connected disabilities (PTSD; moderate instability of the right knee; limitation of flexion with pain and arthritis of the right knee; fractured right 12th rib; and limitation of extension of the right knee) that may affect his ability to function and perform tasks in a work setting.

(b) Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran requires regular aid and attendance or is housebound due to his service-connected disabilities. 

The examiner should address whether the Veteran's service-connected disabilities result in:  

*Inability to dress or undress himself or to keep himself ordinarily clean and presentable; 

*Frequent need of adjustment of any special prosthetic or orthopedic appliances, which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacking at the back, etc.);  

*Inability to attend to the wants of nature; 

*Inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or  

*Incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a) (2014).  

The examiner is asked to provide the underlying reasons for any opinion expressed.  

5.  Thereafter, readjudicate the claims on appeal.  If any benefit sought is not fully granted, furnish a Supplemental Statement of the Case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




